DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/03/2020 has been entered and fully considered. Claims 1-5 are pending, all of which are currently amended.
In view of the amendment, the previous rejections under 35 USC 112(b) and 35 USC 103 are withdrawn, however claim 5 is now rejected on new grounds under 35 USC 112(a) and claims 1-5 are now rejected on new grounds under 35 USC 103. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites that the opening shape of the communicating hole is defined by an inner surface of the communicating hole and an output terminal of the fuel cell stack passing through the communicating hole, and also that the opening shape has a side or diameter that is no more than 1.5mm. The specification does not describe that both of these features can be used together. More specifically, although the specification describes that a side or diameter length “a” may be no more than 1.5mm, the specification does not describe that the side or diameter has the length “a” when the output terminal of the fuel cell stack 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0268612 A1 (Ushiyama) in view of US 2009/0095051 A1 (Suzuki) and further in view of US 2016/0056690 A1 (Maass).

    PNG
    media_image1.png
    617
    414
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    451
    410
    media_image2.png
    Greyscale

Regarding claims 1, 4 and 5, Ushiyama discloses a fuel cell stack comprising end plates (fuel cell module 12 – end plates are implied), a fuel cell auxiliary machine (power converter 16), and a module case (casing 18) configured to place the fuel cell stack 12 and the fuel cell auxiliary machine therein 16 [0021], the module case 18 comprising a partition plate 52 [0035] spaced away from and disconnected from the fuel cell stack by a gap [Fig. 2], a first space (fuel 

    PNG
    media_image3.png
    439
    670
    media_image3.png
    Greyscale

Ushiyama does not teach that a width of a gap between the fuel cell stack and the partition plate is at least 2mm. Suzuki however teaches providing a predetermined clearance space between a fuel cell device 30a and an adjacent plate, so that a hydrogen gas sensor 40 can be mounted with a distance Lb including an ejection clearance La sufficient to retain a desired flow condition between the gas sensing part 40a of the gas sensor 40 and the fuel cell device 30a facing the gas sensing part 40a, wherein the value of the ejection clearance La may be 5 mm [0056], [0057]. See Fig. 2. The gas sensor 40 can detect a fuel gas leakage at an early stage [0048]. Therefore it would have been obvious to one of ordinary skill in the art to provide 
Ushiyama does not teach that the communicating hole is formed in an opening shape having a side or a diameter that is no more than 1.5mm and smaller than the width of the gap. Maass however teaches providing a fluid distributor with a flame trap that has a porous structure having small standard gap widths of approximately 0.25 mm, because it can reliably prevent a hydrogen flame from spreading [0007]. Therefore it would have been obvious to one of ordinary skill in the art to provide the communicating holes of Ushiyama with a flame trap, as in Maass, such that the opening shape has a side or a diameter of approximately 0.25 mm, which is smaller than the width of the gap, because it could reliably prevent a hydrogen flame from spreading.
Further in regard to claim 1, Maass further teaches that the flame trap can comprise a material having a high thermal conductivity, so that heat energy can be removed from a flame front, whereby the flame front can be extinguished [0018].
Further in regard to claim 5, Ushiyama does not disclose that the opening shape of the communicating hole is defined by an inner surface of the communicating hole and an output terminal of the fuel cell stack passing through the communicating hole. However, Ushiyama does teach that the output terminals 20a, 20b and connected rectangular bus bars 22a, 22b are arranged to allow ventilation air to flow along the rectangular bus bars 22a, 22b so as to easily and reliably cool the rectangular bus bars 22a, 22b [0048], [0049]. Therefore it would have In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 3, Ushiyama further discloses that the fuel cell auxiliary machine (power converter 16) includes a FC power control unit that has a converter that boosts an output voltage of the fuel cell [0027], wherein the FC power control unit 16 is placed above the fuel cell 12 via the partition plate 52 [0021], [0035].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0268612 A1 (Ushiyama) in view of US 2009/0095051 A1 (Suzuki) and further in view of US 2016/0056690 A1 (Maass), as applied to claims 1 and 3-5 above, and further in view of US 2008/0156549 A1 (Leboe).
The combination of Ushiyama, Suzuki and Maass teaches the fuel cell module of claim 1, as shown above, but does not teach that at least one of an opening end of the first space side and an opening end of the second space side from among the both opening ends of the communicating hole is protruded relative to the other portion of the partition plate toward a corresponding first or second space side. Leboe however teaches providing apertures 213 located above components capable of emitting flammable gas such as hydrogen, wherein to .

    PNG
    media_image4.png
    405
    493
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments filed 12/03/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727